Opinión disidente del
Juez Asociado Señor Santana Be-cerra
en la cual concurren los Jueces Asociados Señores Be-laval y Hernández Matos.
Nada tengo que oponer a las generalizaciones que sirven de fondo a la opinión del Tribunal. No discuto la política pública que inspira la buena norma de conceder vacaciones a los empleados públicos, tanto para beneficio del empleado como para la eficiencia del servicio. Estoy de acuerdo en que la actual legislación contiene una fuerte expresión legis-*462lativa al efecto de que las vacaciones deben disfrutarse anualmente, y que al concederse por ley no hubo el propósito de que se acumularan indefinidamente o a capricho o para acomodo del empleado, de modo de disfrutarles luego de una vez o de recibir de una vez un equivalente en dinero. Aparte de que ello destruiría la razón de ser misma del período inter-medio de descanso en beneficio de la salud y eficiencia del empleado, dislocaría el servicio público. Eso es obvio.
Pero las controversias justiciables están inexorablemente atadas a un hecho porque la función judicial no se ejerce en abstracto. Y por si se implicare que el caso ante nos es uno de los que niegan esos buenos principios normativos del dis-frute de vacaciones, he aquí los hechos:
El demandante ocupó un cargo de abogado en la Auto-ridad sobre Hogares de Puerto Rico efectivo desde el 18 de julio de 1950 en el Servicio por Oposición. El 15 de julio de 1955 dejó de prestar servicio efectivamente, por razón de renuncia que le fue aceptada a tener efecto al finalizar un período de vacaciones que la Autoridad lo determinó en 55 días laborables. Le hizo efectiva la renuncia el 23 de sep-tiembre de 1955, a la expiración de los referidos 55 días. Durante este tiempo disfrutó, como es natural, de su sueldo. Según estipulación de hechos de las partes que sirvió de base a la Sala sentenciadora para dictar su fallo, la situación de vacaciones fue la siguiente:
(1) Entre el 18 de julio, fecha en que comenzó a traba-jar, y 31 de diciembre de 1950, el demandante acreditó por ley 13% días de vacaciones, disfrutó de 1%, dejando acu-mulados 12 días.
(2) En 1951 acreditó 30 días, disfrutó de 1% quedando un remanente de 28% días, más los 12 del año anterior para una acumulación total de 40% días.
(3) En 1952 acreditó 30 días, disfrutó 45, quedando un balance acumulado de 25% días de vacaciones al finalizar dicho año.
*463(4) En 1953 acreditó 30 días, disfrutó 9 para un balance acumulado al finalizar el año de 46% días.
(5) En 1954 acreditó 30 días, disfrutó 24 para un balance acumulado al finalizar el año de 52% días.
(6) De enero 1ro. al 15 de julio de 1955, fecha ésta en que dejó de prestar servicio efectivamente para entrar en el disfrute de vacaciones finales, acreditó 16 días, disfrutó 5, quedando un remanente de 11 días sin disfrutar, para un balance acumulado total de vacaciones al 15 de julio de 63% días.
El demandante sostiene que él tenía derecho a disfrutar de esos 63% días de vacaciones finales con paga y no 55 días como determinó la Autoridad. Quizás sea conveniente decir ahora, porque tiene alguna importancia en relación con el enfoque del problema planteado, que este caso no envuelve el pago en efectivo en sustitución del disfrute de tiempo, de vacaciones acumuladas. El problema envuelto es uno por demás sencillo, que envuelve la aplicación administrativa de ciertas disposiciones de la legislación de personal.
En la See. 28 de la Ley que creó la Oficina de Personal del Gobierno Estadual de Puerto Rico — Ley Núm. 345 de 12 de mayo de 1947, 3 L.P.R.A. see. 668— se dispone lo siguiente:
“Todos los empleados en el Servicio por Oposición y en el Servicio sin Oposición excepto los de emergencia, tendrán dere-cho a licencia y vacaciones a razón de dos días y medio por cada mes de servicio y a licencia por enfermedad a razón de un día y medio por cada mes de servicio, excluyendo en ambos casos los domingos y días de fiesta legal. La autoridad nominadora de acuerdo con los empleados, determinará la fecha en que éstos disfrutarán de sus vacaciones anuales dentro del transcurso de cada año, en la forma que fuere más compatible con las necesi-dades del servicio; Disponiéndose, que cada empleado tendrá derecho a disfrutar de dichas vacaciones durante un período de no menos de quince (15) días consecutivos.
“Las reglas prescribirán las horas de trabajo, los días feria-dos, la asistencia y las licencias por vacaciones y enfermedad *464y las licencias especiales por causa justificada, con paga o sin paga, según fuere el caso.”
La See. 7 de dicha Ley Núm. 345 dispuso que la Junta de Personal, .... dictará reglas que no estén en conflicto con dicha Ley, para la ejecución de la misma, las cuales una vez aprobadas por el Gobernador, serán promulgadas con fuerza de ley. Se dispuso que las reglas proveerán entre otras cosas. . . la fijación de horas de trabajo, reglamenta-ción de la asistencia, concesión de licencias y demás condicio-nes de trabajo para los empleados del Servicio por Oposición y del Servicio sin Oposición, y que los poderes conferidos al Director de Personal estarán sujetos a las disposiciones de la Ley y a dichas reglas. Esta sección dejó en pie las reglas vigentes de la anterior Comisión de Servicio Civil bajo la Ley Núm. 88 de 1931, hasta la promulgación de las reglas a ser adoptadas.
Las anteriores disposiciones de esta Ley aseguran al em-pleado público un derecho a vacaciones antes no garantizado, en época en que ya se le reconocía a otros tipos de trabaja-dores. La legislación sobre el servicio gubernamental en vigor al aprobarse la presente Ley de Personal, que era la Ley Núm. 88 de 11 de mayo de 1931 creadora de la anterior Comi-sión de Servicio Civil, no concedió a los empleados públicos el derecho a disfrutar de vacaciones. Lo relativo sobre el particular aparece en forma somera en el inciso (11) de la Sec. 10 de esa Ley al definirse los “deberes de la Comi-sión”:— “Disponer la forma de fijar las horas de trabajo, de llevar nota de la asistencia y de pagar los servicios du-rante horas extraordinarias; disponer también el estable-cimiento de cursos de enseñanza, asi como la tramitación de licencias anuales, por enfermedad o especiales, con sueldo o sin él.”
La Comisión dispuso en su Regla XXXIX que los jefes de departamentos y demás servicios podrian (se les daba permiso) conceder licencias con sueldo, cuando no fuere in*465compatible con las necesidades del servicio. Podrían con-ceder licencia por no más de dos días y medio por cada mes de servicio, domingos y días festivos excluidos. Se dispuso que el empleado podía dejar de tomar esa licencia y acu-mularla, pero no se le concedería licencia por un período mayor de sesenta días en ningún año natural. También es-tatuía la Regla XXXIX que las licencias estarían sujetas al arbitrio del funcionario que estuviese facultado para con-cederlas y no constituían un derecho inherente al empleado, salvo los casos de enfermedad o impedimento físico.
Menciono la legislación anterior porque permite ver con claridad qué fue lo que el Legislador quiso repudiar con la nueva Ley, al concederle al empleado el derecho a disfrutar de vacaciones a razón de dos días y medio por cada mes de servicio durante la incumbencia del cargo o empleo, fuera del capricho o arbitrio administrativos, sea jefe nominador o agencia de personal. También porque explica la razón de ser de la cláusula limitativa del disfrute de licencia en un año natural a no más de sesenta días, como una medida de protección al servicio, considerándose que la Regla misma daba potestad al empleado para disfrutar de la licencia o para acumularla.
En 9 de septiembre de 1952 el Gobernador aprobó y se promulgaron Reglas de Personal. Pertinentes a la contro-versia de este caso son las siguientes disposiciones de la Regla 8 (3 R.&R.P.R. sees. 647-114; -116) :
“(4) Licencia de vacaciones
(a) Todos los empleados del Servicio por Oposición y del Servicio sin Oposición, excepto los de emergencia, tendrán de-recho a licencia de vacaciones a razón de dos días y medio (214) por cada mes de servicio, excluyendo los domingos y días feriados. La autoridad nominadora, de acuerdo con los emplea-dos, determinará la fecha en que éstos disfrutarán de sus va-caciones anuales durante el transcurso de cada año, en la forma que fuere más compatible con las necesidades del servicio. Sin embargo, cada empleado tendrá derecho a disfrutar de licencia *466de vacaciones durante un período de no menos de quince (15) días consecutivos.
(b) Los empleados que dejen de tomar la licencia de vaca-ciones concedida por la Ley podrán acumular la misma hasta un máximo de sesenta (60) días laborables al finalizar cualquier año natural.
(c) Las autoridades nominadoras podrán conceder licencia de vacaciones en exceso de treinta (30) días laborables en cual-quier año natural a aquellos empleados que tengan licencia acumulada, según lo dispuesto en el inciso anterior. La licen-cia de vacaciones, sin embargo, no podrá exceder de sesenta (60) días laborables en cualquier año natural.”
“(6) Pago por concepto de vacaciones en caso de separación
(a) Todo empleado que se separe del servicio por cualquier causa, excepto muerte, destitución o abandono del servicio, ten-drá derecho a recibir paga hasta un máximo de sesenta (60) días laborables, por concepto de la licencia de vacaciones que tenga acumulada bajo las disposiciones de la Ley y de esta división.”
La See. 28 de la Ley Núm. 345 es clara y específica en cuanto a que fue la intención de la Asamblea Legislativa disponer por ley que los empleados públicos en el Servicio por Oposición y en el Servicio sin Oposición disfrutaran de vacaciones anualmente a razón de dos días y medio por cada mes de servicio o sea 30 días de vacaciones al año, excluyendo domingos y días de fiesta legal. Resulta también claro e inequívoco el mandato del Legislador a la. autoridad nomi-nadora para que determine, de acuerdo con los empleados, la fecha en que éstos disfrutarán de esas vacaciones anuales dentro del transcurso de cada año, en forma compatible con las necesidades del sirvicio, y fue también claro el mandato del Legislador que los empleados disfruten sus vacaciones anuales usando cuando menos un período de 15 días conse-cutivos.
La Ley Núm. 345 no asimila o expone de su propia faz el concepto de la acumulación de vacacions por más de un año sin disfrutarse. Hecho significativo éste, porque al Le-*467gislador le era familiar el hecho que bajo las reglas vigentes de la Comisión de Servicio Civil que dejó en pie hasta que se adoptaren otras, la situación era diferente.
Le Regla 8 recoge el criterio anterior de una acumulación permisible de vacaciones correspondientes a las de más de un año, sin que tampoco defina el concepto de la acumula-ción: —“Los empleados que dejen de tomar la licencia de vacaciones. . . podrán acumular. . .” (Regla 8(4) (b)) — no obstante el firme mandato del Legislador en sentido contra-rio. Sin embargo, no estoy en condiciones de afirmar, ni creo que sea necesario para la decisión de este caso, que tal disposición administrativa es claramente nula o está en abierto conflicto con la Ley por ser contraria a una norma básica de la misma considerando lo dispuesto en la See. 7, ante, y asumo, en ausencia de información específica que no la ofrece el récord de este caso ni la he podido obtener de otras fuentes publicadas, que alguna razón hubo al adoptarse la reglamentación 5 años después, basada quizás en la ex-periencia del pasado o en las necesidades del servicio, per-mitiendo una acumulación. De todos modos, cualquier duda se resuelve a favor de la reglamentación en lo que a la acu-mulación de vacaciones por más de un año respecta, si bien no debe olvidarse que el mandato legislativo de la See. 28 permanece inalterado y en toda su fuerza y vigor. Lo normal debe ser que el poder nominador asegure al empleado el disfrute de vacaciones dentro de cada año natural. Cualquier acumulación debe ser una excepción justificada por razones del servicio, no la elección del empleado o de la autoridad nominadora o la conveniencia de ambos.
A la luz de todo lo anteriormente dicho, veamos la si-tuación. El inciso (a) del apartado 4 de la Regla 8 sustan-cialmente reproduce el estatuto. El inciso (b) dispone que los empleados “que dejen de tomar la licencia” de vacaciones podrán acumular la misma hasta un máximo de 60 días al finalizar cualquier año natural. No se hace distinción entre *468las causas para dejar de tomar la licencia, si por mera elección o conveniencia del empleado o si porque la autoridad nominadora no ha hecho la determinación, o si porque jus-tificadamente o no se ha negado a concederla. Volviendo a la See. 28, ésta dispone que las reglas prescribirán las “licencias” por vacaciones, y la See. 7, que proveerán para la “concesión de licencias”. La propia regla se refiere en su texto a que se podrá acumular la “licencia” hasta el má-ximo que ella fija. Tomando todo esto en conjunto, el inciso (b) aludido no puede tener otro significado e interpretación sino el de limitar a 60 días el período máximo de una licencia ordinaria de vacaciones, limitación ésta que puede tener plena justificación por razón de las necesidades del servicio y el buen funcionamiento. Más claro surge y de manera expresa en el inciso (c) que le sigue, complemento del (b). Si interpretáramos dichos incisos en el sentido de que limi-tan el derecho sustantivo a vacaciones que concede la Ley a un máximo de 60 días al finalizar un año, y que cualquier exceso sobre 60 días de vacaciones acumuladas en ese mo-mento queda anulado o sin efecto, situaríamos estas disposi-ciones al margen de la esfera de la reglamentación permisi-ble bajo el estatuto.
El inciso (a) del apartado 6 de la Regla 8 —“Pago por Concepto de Vacaciones en Caso de Separación”— incues-tionablemente sigue el patrón de los incisos (b) y (c) del apartado 4. Estatuye que el empleado que se separa del servicio... tendrá derecho a recibir paga hasta un máximo de 60 días laborables por concepto de la licencia que tenga acumulada bajo las disposiciones de la Ley y de las Reglas. Si esta regla se refiere al pago en efectivo al final del empleo de vacaciones acumuladas, lo cual pudiera entenderse nece-sario para aligerar la ocupación de un nuevo incumbente, la misma no puede tener otro significado sino el de limitar dicho pago al equivalente de 60 días. Pueden haber razones *469justificadas, como por ejemplo problemas de fondos, para la limitación.
Entre la Ley y la reglamentación administrativa se des-envuelven dos conceptos separados: (1) el derecho sustantivo de la vacación concedido al empleado por el Legislador, y (2) el concepto funcional de la licencia equivalente en la mecánica del servicio a permiso, autorización o consenti-miento oficial para el disfrute de ese derecho sustantivo en determinado momento. Tratarlos como cosas iguales es a mi juicio, un error. Para mí es claro que la Regla consti-tuye un ordenamiento de lo segundo, y no una pretendida invasión de lo primero, cancelando administrativamente todo derecho de vacaciones devengadas por ley en exceso de 60 días.
En tanto se interprete y se aplique la reglamentación administrativa de la manera en que la interpretó y aplicó la Autoridad demandada, esto es, como una limitación permi-sible del derecho sustantivo de vacaciones con sueldo que la ley manda acreditarle al empleado a razón de dos días y medio por cada mes de servicio durante todo el tiempo que dura una incumbencia, dicha interpretación y aplicación si-tuarían la Regla más allá del ámbito legal de una regla-mentación permisible sobre la manera de usar y de disfrutar de tal derecho, ya que impondría una limitación en la ex-tensión o contenido del derecho sustantivo mismo según lo concede la Ley. (1) Una limitación así no la impuso el propio *470Legislador a pesar de que conocía el hecho de que la misma existía bajo la anterior Regla XXXIX que entonces era ley. (2) Sin duda se debió a que bajo la nueva política pública adoptada garantizando un derecho a vacaciones los casos de acumulación de ordinario no deben surgir, si se da debido cumplimiento al mandato de la See. 28. El récord no nos permite concluir si la situación aquí surgida se debió a la voluntad del demandante como empleado o a que la auto-ridad nominadora no hizo las determinaciones pertinentes o a que las exigencias del servicio impedían el disfrute anual de todo el tiempo. Cada caso debe resolverse por sus propios hechos, y los hechos de éste no demuestran propósitos contra-rios a las normas de la Ley Núm. 345 por parte del empleado. Aunque el presente caso tal vez no ameritaría ser devuelto a los fines que exponemos a continuación en vista de que sólo hubo 3% días de acumulación en exceso de la Regla, lo menos que debería hacerse en un caso más señalado es de-terminar si una acumulación excesiva fue producto de la conveniencia del empleado o de una actitud del poder nomi-nador, justificada o no, que impidiera el disfruto a tiempo. Sería una candidez mía creer que el empleado, parte más débil, puede en todo momento hacer prevalecer su derecho a tener una licencia contra la actitud, justificada o no, del jefe nominador sin exponerse a incurrir en sanciones disciplina-rias o cargos por abandono del servicio. Aparte de la cues-tión legal envuelta, desde el punto de vista de lo razonable sería injusto que a un empleado cuyas vacaciones se le han acumulado sin culpa suya se le aplique entonces una norma administrativa que según fue interpretada por la Autoridad *471sobre Hogares le elimina toda vacación acreditada por ley en exceso de 60 días.
La Ley Núm. 12 de 5 de mayo de 1953 y la 84 de 23 de junio de 1958 enmendatoria de aquélla, probablemente su-geridas por la propia agencia de Personal por ser esta mate-ria de su particular incumbencia administrativa, y que cubren situaciones especiales, no demuestran un propósito legisla-tivo de restringir sustantivamente el derecho concedido por la See. 28 de la Ley Núm. 345. (3)
Solamente bajo una disposición legislativa en contrario tan específica como la que concedió el derecho, entendería yo que este demandante que acreditó por ley durante su in-cumbencia en el cargo 149 % días y que disfrutó de 86, según fue estipulado, no tuviera derecho a disfrutar vacaciones por los 63% días restantes en lugar de 55. Como el sueldo pa-gado cubrió sólo este período el demandante tiene derecho a que la demandada le satisfaga el sueldo correspondiente al período de 8% días adicional que él debió haber disfrutado. Cfr. Rivera v. Tribunal de Distrito, 72 D.P.R. 741, pág. 743; P. R. Auto Corporation v. Tribl. de Distrito, 73 D.P.R. 337, pág. 340. El fallo de la Sala sentenciadora reconociendo al demandante ese derecho debería ser confirmado.
En otra apelación traída por el demandante, a base de que él tenía derecho a vacaciones a razón de 2% días durante el período entre el 15 de julio y el 23 de septiembre de 1955, en que disfrutaba vacaciones, también debería ser confirmado el fallo que le negó tal derecho. Un empleado que presenta su renuncia y de hecho deja de trabajar, sólo que aquélla es efectiva al finalizar el disfrute de un período de vacacio-nes, no sigue prestando servicios en el sentido y para los efectos de la See. 28 de la Ley Núm. 345.

Cfr: Chabrán v. Bull Insular Line, 69 D.P.R. 269, págs. 274-275; Roig Commercial Bank v. Buscaglia, 74 D.P.R. 986, pág. 1002; Lugo v. Ma-rini, 72 D.P.R. 517, pág. 520; Ex parte Irizarry, 66 D.P.R. 672, pág. 676; Buscaglia v. Tribunal de Contribuciones, 67 D.P.R. 57, pág. 64; Descartes v. Tribunal y Sucn. Serrallés, 71 D.P.R. 471, pág. 477; Villa v. Comisión Industrial, 65 D.P.R. 562, pág. 568; Colón v. Tugwell, 65 D.P.R. 924, pág. 927; Addison v. Holly Hill Co., 322 U.S. 607, págs. 610 y ss.; Comm’r v. Acker, 36 U.S. 87, pág. 89; Teamsters Local v. Labor Board, 365 U.S. 667, pág. 674: Metlakatla Indians v. Egan, 369 U.S. 45; F.C.C. v. American Broadcasting Co., 347 U.S. 284; Manhattan Co. v. Commissioner, 297 U.S. 129, pág. 134; Miller v. United States, 294 U.S. 435, pág. 439. Véanse: Wade Administrative Law, 1961, Delegated Legislation, pág. 257 y ss.; Andrés Serra Rojas, Derecho Administrativo, 1961, 2a. ed., la Facultad *470Reglamentaria, Moción del Acto Administrativo, págs. 319-321, 364 y ss.; Kaplan, The Civil Service Law, 1958. Powers of Personnel Agencies, pág. 104; Carls Kuchman, California Administrative Law and Procedure, 1953, págs. 85 y ss.


 La facultad que la Ley Núm. 88 de 1931 concedió a la anterior Comisión de Servicio Civil en lo que respecta a vacaciones fue de natura-leza plenamente legislativa, muy distinta a la que concede la Ley Núm. 345 a la Junta de Personal meramente regularizadora.


 La Ley Núm. 12 de 1953 se refiere a vacaciones acumuladas durante Servicio Exento, fuera de la Ley de Personal. La enmienda de 1958 se refiere a transferencias de un empleado de una a otra agencia dentro de los tres Servicios, y tampoco se coarta sustantivamente su derecho a vaca-ciones. Véase: Diario de Sesiones, Vol. 2, tomo 2, pág. 903 (1953); Vol. 10, tomo 4, pág. 1973 (1958).